United States Court of Appeals
                     For the First Circuit
Nos. 14-1993
     15-2194

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                      EVRIPIDES GEORGIADIS,

                      Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Nathaniel M. Gorton, U.S. District Judge]


                             Before

                      Barron, Circuit Judge,
                   Souter,* Associate Justice,
                    And Selya, Circuit Judge.


     Andrew Levchuk, with whom Bulkley, Richardson & Gelinas was
on brief, for appellant.
     Alex J. Grant, Assistant United States Attorney, with whom
Carmen M. Ortiz, United States Attorney, was on brief, for
appellee.


                          April 8, 2016




     * Hon. David H. Souter, Associate Justice (Ret.) of the
Supreme Court of the United States, sitting by designation.
          BARRON, Circuit Judge.   This case concerns a defendant's

appeal of his convictions and sentence for participating in a

complex, multi-million dollar investment fraud.   Finding no error,

we affirm in all respects.

                                I.

          The appellant is Evripides Georgiadis, a Greek national.

On June 16, 2011, he was named in an indictment by a federal grand

jury in Massachusetts.

          The indictment charged Georgiadis and three others --

John Condo, Michael Zanetti, and Frank Barecich -- with creating

a fictional private equity fund, known variously as "BBDA Global

Investment Fund" or "DAC Global," and making false promises about

that fund to defraud unwitting developers into making deposits

totaling nearly $8 million into bank accounts controlled by the

defendants from February 2008 through August 2010.   The indictment

set forth fourteen counts of wire fraud in violation of 18 U.S.C.

§ 1343 and one count of conspiracy to commit wire fraud in

violation of 18 U.S.C. § 371.      A superseding indictment, dated

September 22, 2011, added a sixteenth count for conspiracy to

commit money laundering.1


     1 In the superseding indictment, this sixteenth count was
entitled simply, "18 U.S.C. § 1956(h) - Conspiracy To Commit Money
Laundering."    The substantive allegations of the superseding
indictment then made clear that the defendants were charged with
conspiring both to launder money, in violation of 18 U.S.C. §
1956(a)(1)(B)(i), and to engage in monetary transactions in


                                   - 2 -
          The following May, Croatian law enforcement authorities

arrested Georgiadis at a border crossing in Croatia.    In June of

that year, the United States sought his extradition for trial on

the charges set forth in the superseding indictment, and in

December of that year Croatia's Ministry of Justice authorized his

extradition.

          Prior to trial, Georgiadis moved for dismissal of the

conspiracy to commit money laundering count on the ground that his

extradition did not authorize his trial on that count.         The

District Court denied the motion.

          Over the course of March and April of 2014, Georgiadis's

three co-defendants entered guilty pleas.    Georgiadis did not.

His trial began on April 22, 2014.

           At the close of the government's case, three of the

wire fraud counts were dismissed on the government's motion.    As

a result, only thirteen total counts -- including the conspiracy

to commit money laundering count -- went to the jury.




criminally derived property of a value greater than $10,000 that
is derived from specified unlawful activity, in violation of 18
U.S.C. § 1957. 18 U.S.C. § 1956(h) sets out the penalty for a
conspiracy to commit "any offense defined in this section or
section 1957."   Because nothing in our opinion depends on this
more detailed description of Count 16, we will refer to this count
as being for "conspiracy to commit money laundering."


                                 - 3 -
          On May 14, 2014, the jury returned guilty verdicts on

all thirteen counts.    The District Court then sentenced Georgiadis

to 102 months of imprisonment.

          Georgiadis raises a number of challenges here.2 Some

relate only to his conviction for conspiracy to commit money

laundering.    Others relate to each of his convictions.         He also

challenges his sentence.    We consider his arguments in this order,

and we reject each of them.

                                   II.

              Georgiadis   makes   two   separate   challenges   to   his

conviction on Count 16, which charged him with conspiracy to commit

money laundering.3     The first challenge concerns his extradition.

The second challenge concerns venue.




     2  Technically, Georgiadis appealed twice: once from the
District Court's entry of judgment on September 17, 2014, and once
from the District Court's entry of an amended judgment on September
18, 2015. The amended judgment differed from the original only in
specifying that Georgiadis and his co-defendants were to be jointly
and severally liable for the restitution order that both judgments
imposed.    We consolidated the two appeals, and the parties
stipulated that only one round of briefing and argument was
necessary. We thus consider the two appeals as one.
     3  This count was listed as Count 16 in the superseding
indictment, but it is listed as Count 13 in the redacted indictment
that was produced after the District Court granted the government's
motion to dismiss three counts from the superseding indictment at
the close of the government's case. For simplicity, we will refer
to this count as Count 16 throughout.


                                    - 4 -
                                 A.

           Georgiadis's extradition-based challenge implicates the

"principle of specialty," or, as it is also known, the "doctrine

of specialty."   United States v. Tse, 135 F.3d 200, 204 (1st Cir.

1998); United States v. Saccoccia, 58 F.3d 754, 766 (1st Cir.

1995).     That doctrine "generally requires that an extradited

defendant be tried for the crimes on which extradition has been

granted, and none other."    Saccoccia, 58 F.3d at 766.4      "Because

the doctrine of specialty is concerned with comity rather than the

rights of the defendant, . . . [it] exists only to the extent that

the surrendering country wishes."     Tse, 135 F.3d at 205.   For that

reason, "[i]n general, we do not believe that there can be a

violation of the principle of specialty where the requesting nation

prosecutes the returned fugitive for the exact crimes on which the

surrendering nation granted extradition."      Saccoccia, 58 F.3d at

768.

           Here, the decision of the Croatian Ministry of Justice

(the "Decision") clearly authorized Georgiadis's extradition on

all counts charged in the indictment, including Count 16.       [Dkt.

No. 157, Ex. 1, 1].   Indeed, the Decision specifically states that



       4
       We assume without deciding that Georgiadis has standing to
bring his extradition challenge. See Saccoccia, 58 F.3d at 767
n.6 (1st Cir. 1995) (noting that "[t]here is some dispute whether
alleged violations of the principle of specialty can be raised by
a criminal defendant").


                                  - 5 -
Georgiadis "can be extradited . . . based on the probable cause

that he has committed . . . one criminal act of conspiracy to

commit money laundering in violation of 18 U.S.C. § 1956 (h)."

           Nevertheless, Georgiadis contends that Croatia did not

actually intend to extradite Georgiadis on Count 16.               To support

this surprising contention, he points to the statement in the

Decision   that    expressly     purports    to    extradite       Georgiadis

"[p]ursuant to the provisions of" a 1902 treaty between the United

States and what was then Servia ("1902 Treaty").5                  Georgiadis

argues that the Decision nowhere states that conspiracy to commit

money laundering is an offense covered by that 1902 Treaty.               And

Georgiadis further contends that the 1902 Treaty does not, in fact,

cover that offense.      Georgiadis also appears to argue that the

Decision misidentified Count 16 as a reference to a "computer

fraud" crime.     Thus, Georgiadis concludes, the Decision is best

read to authorize Georgiadis's extradition for only those crimes

that are covered by the 1902 Treaty or, "[a]t best," to "reflect[]

confusion" about the substance of Count 16.

           But    Georgiadis's   contention       that   Croatia    did   not

actually authorize his extradition for Count 16 is not one that

Croatia itself advances.       Nor is it one that can be reconciled



     5 The Decision actually refers to the treaty as being from
1901, because that is when the treaty was signed. It was then
ratified by both countries in 1902.


                                     - 6 -
with the plain language of the Decision that Croatia issued to

authorize    Georgiadis's   extradition.   The   references   in   the

translated Decision to "computer fraud" seem clearly to track the

wire fraud counts against Georgiadis, and the "justification"

section of the Decision separately refers to "money laundering" on

multiple occasions.      Thus, the Decision does not reveal the

confusion that Georgiadis claims it reflects, and it simply cannot

be read to limit Georgiadis's extradition such that it does not

cover Count 16.

            Georgiadis does also appear to argue that even if Croatia

intended to extradite him on Count 16, the 1902 Treaty barred

Croatia from doing so because the treaty does not cover the crime

of conspiracy to commit money laundering.        He relies on United

States v. Rauscher, 119 U.S. 407 (1886), which states at one point

that a defendant extradited pursuant to a treaty can "only be tried

for one of the offenses described in that treaty."     Id. at 430.

            But we have previously made clear that Rauscher applies

to "situations where an American court tries the fugitive for a

crime other than the one for which extradition was granted." Autry

v. Wiley, 440 F.2d 799, 801 (1st Cir. 1971); see Rauscher, 119
U.S. at 424 (explaining that an extradited defendant has a right

to "be tried only for the offense with which he is charged in the

extradition proceedings, and for which he was delivered up"). And,

as we have explained, Croatia made clear in its Decision that it


                                   - 7 -
extradited Georgiadis for trial on the conspiracy to commit money

laundering count for which he was tried.

          To    the   extent   Georgiadis       argues       that     we   may

independently   determine   that    Croatia   lacked   the    authority     to

effect the extradition that Croatia plainly authorized in its

Decision "[p]ursuant to the provisions of the [1902 Treaty]," we

rejected an equivalent argument in Autry.        In doing so, we relied

on the Supreme Court's decision in Ker v. Illinois, 119 U.S. 436

(1886).   We explained in Autry that the Court in Ker held that,

subject to limited exceptions not applicable here, "neither the

method by which an accused is brought before a criminal court, nor

the legality of his forcible seizure or arrest . . . nor his

subsequent forcible and illegal transportation and confinement are

material to the question of the jurisdiction of a criminal court

before whom he is present."        Autry, 440 F.2d at 801.          Thus, this

aspect of Georgiadis's extradition-based challenge also cannot

succeed. Id. (explaining that the defendant could not challenge

his conviction on the ground that the treaty did not authorize

Canada's extradition of him because "[i]f he falls within the

treaty's scope, his apprehension and return were entirely proper.

If he falls without the treaty's scope, the Ker rule makes his

jurisdictional claim groundless.").6


     6 Although Autry is dispositive, we also note that the
Restatement (Third) of Foreign Relations § 476 (1987), on which


                                      - 8 -
                                      B.

          We now turn to Georgiadis's other ground for challenging

his conviction on Count 16 -- that he was denied his right under

the Constitution and the Federal Rules of Criminal Procedure to be

tried in a venue "wherein the crime [was] committed."            U.S. Const.

amend. VI; see U.S. Const. art. III § 2, cl. 3; Fed. R. Crim. P.

18.   In pressing this contention, Georgiadis agrees, as he must,

that if he or any of his co-conspirators took an overt act in

furtherance   of   the   conspiracy    to   commit   money     laundering   in

Massachusetts, then venue in the District of Massachusetts was

proper.    [Blue   Br.   27-28];   See      18   U.S.C.   §   1956(i)(2)    ("A

prosecution for an attempt or conspiracy offense under this section

or section 1957 may be brought . . . in any [] district where an

act in furtherance of the attempt or conspiracy took place.");

Whitfield v. United States, 543 U.S. 209, 218 (2005) (explaining

that § 1956(i)(2) functions as a confirmation of the "longstanding



Georgiadis relies, does not support his assertion that "[i]t is a
fundamental requirement that the crime for which extradition is
sought also be one provided for by the applicable treaty." Nor
does the Second Circuit's decision in Sacirbey v. Guccione, 589
F.3d 52 (2d Cir. 2009), on which Georgiadis also relies, support
his challenge. That case involved the extradition by the United
States of a defendant to Bosnia & Herzegovina, another country to
which the 1902 Treaty applies. Id. at 56, 58. The fact that the
Second Circuit held our own government to the terms of the 1902
Treaty in that case is not support for the proposition that
Georgiadis may challenge his conviction on the ground that a
foreign nation lacked the power that it claims to effect the
extradition pursuant to that treaty.


                                       - 9 -
rule" that "venue is proper in any district in which an overt act

in furtherance of the conspiracy was committed, even where an overt

act is not a required element of the conspiracy offense").                         But

Georgiadis contends venue was not proper because there was no basis

for finding that such an overt act was taken.                  We disagree.

               Where a venue determination has been made by a jury, as

happened here, "[w]e will uphold the verdict[] . . . if a rational

juror could have found . . . proper venue by a preponderance of

the evidence."        United States v. Josleyn, 99 F.3d 1182, 1190 (1st

Cir. 1996).      In applying that standard, "[a]ll credibility issues

are to be resolved, and every reasonable inference drawn, in the

light most favorable to the verdict."              Id.

               We have specifically held that, because the "central

objective" of a conspiracy to commit money laundering is "to

conceal    or    disguise,"      an   action     taken   by    a    conspirator     to

"facilitate[]         the   concealment    aim     of    the   money      laundering

transactions" is an overt act in furtherance of such a conspiracy.

United States v. Upton, 559 F.3d 3, 10-12 (1st Cir. 2009) (finding

that failing to file a tax return was an overt act in furtherance

of a conspiracy to commit money laundering).                       And the Supreme

Court,    in    the    context   of   a   case    involving        mail   fraud,   has

identified one type of act that facilitates the concealment of a

crime to be a "lulling" communication -- a communication "designed

to lull the victims into a false sense of security, postpone their


                                          - 10 -
ultimate complaint to the authorities, and therefore make the

apprehension of the defendants less likely."                 United States v.

Lane, 474 U.S. 438, 451-52 (1986); see also United States v.

Rutigliano, 790 F.3d 389, 396-97 (2d Cir. 2015) (holding that

mailings made to prevent the discovery of mail fraud are an overt

act in furtherance of a conspiracy to commit mail fraud); United

States v. Perry, 152 F.3d 900, 904 (8th Cir. 1998) (same).                 Thus,

if the evidence in this case supports a jury's reasonable finding

that Georgiadis or any of his co-conspirators made a "lulling"

communication with respect to the money laundering in or into

Massachusetts, then venue in the District of Massachusetts was

proper.    See United States v. Gonzalez, 683 F.3d 1221, 1225 (9th

Cir. 2012) (upholding venue in the target district because a

conspirator "conducted communications with someone located in [the

target district]"); Naranjo, 14 F.3d 145, 147 (2d Cir. 1994)

(upholding venue in the target district based on "numerous phone

calls"    made   by   a   conspirator    to    a   non-conspirator    in     that

district); United States v. Cordero, 668 F.2d 32, 44 (1st Cir.

1981) (finding it "highly likely" that calls placed by a non-

conspirator in the target district to conspirators outside the

target    district    supported   venue       in   the   target   district   but

ultimately deciding the issue on waiver).

            We conclude that the evidence does provide sufficient

support   for    that     conclusion.     Specifically,      the   jury    could


                                        - 11 -
reasonably have found that a series of e-mails sent in 2010 by one

of   Georgiadis's   co-conspirators   --   Michael   Zanetti   --   to   a

Massachusetts-based company constituted "lulling" communications

aimed at concealing the money laundering.     The evidence showed the

following regarding those communications.

            In February 2010, the Massachusetts-based broker Valence

Financial Group worked with DAC Global, a corporation that had

been created by Georgiadis and his co-conspirators, on a funding

arrangement for one of Valence's clients.       DAC Global agreed to

provide that client, Green Investment Group, with funding for a

building project, and Green deposited $500,000 into a DAC Global

account.    Months went by, and Green received no funding from DAC

Global.    As a result, Valence contacted Zanetti, who was acting as

a DAC Global representative, and attempted to recover the deposit.

            The evidence further showed that Zanetti then sent a

series of e-mails to Valence.     Initially, Zanetti promised that

the "issues" with the deposit were "in the process of being

overcome" and that he would soon be able to provide a more detailed

explanation for the delay.   A Green representative then sent an e-

mail to Zanetti, copying Valence, that read: "We are completely

out of patience with you and your promises of performance.          If we

do not hear from you and get satisfactory answers within 24 hours,

we will contact the U.S. Department of Justice and begin to pursue

any and all means of redress available to us, against you and your


                                  - 12 -
enterprises."   Zanetti responded the next morning with an e-mail

to both Green and Valence.          That e-mail read: "From what I

understand, you are going to be receiving a letter from the fund's

appointed reps detailing everything.      Before you ask: I don't know

who they are, but I was told you would be contacted shortly."

           The entire aim of the money laundering scheme was to

conceal, and the jury specifically found that the scheme lasted

until September 2011.      In light of that, the jury could reasonably

have found that Zanetti sent these e-mails specifically to delay

the date Valence or Green went to the authorities, as Green had

stated they would do.      Thus, the jury could reasonably have found

that these e-mails were "designed to lull [Valence and Green] into

a false sense of security, postpone their ultimate complaint to

the   authorities,   and   therefore   make   the   apprehension   of   the

defendants less likely."        See Lane, 474 U.S. at 451-52.           And

because Zanetti's "lulling" communications were made to a company

based in Massachusetts, they suffice to support venue in the

District of Massachusetts for Count 16.7




      7 Because we find Zanetti's communications to Valence
sufficient to support venue for Count 16, we need not address the
government's other claimed basis for venue: rent payments
Georgiadis made (arguably with money derived from unlawful
activity) to a Massachusetts-based landlord. We do note, however,
that while Georgiadis vigorously contests whether those payments
"ever touched Massachusetts," he makes no such argument about
Zanetti's communications to Valence.


                                    - 13 -
            We therefore reject Georgiadis's venue-based challenge

to his conviction on Count 16.8          We now turn to his remaining

challenges, which target his convictions generally.

                                 III.

            Georgiadis claims that the District Court made four

separate errors at trial that each independently requires us to

vacate all of his convictions.      We do not agree.

                                    A.

            The first of these trial-based challenges relies on

Batson v. Kentucky, 476 U.S. 79, 93, 98 (1986), which prohibits

"purposeful discrimination" in the use of a peremptory challenge

against a member of a protected class.        Id. at 98; United States

v. Girouard, 521 F.3d 110, 115 (1st Cir. 2008). Georgiadis argues,

as he did below, that the government engaged in impermissible

purposeful    discrimination   by    using   one   of   its   peremptory

challenges to strike a juror named Ms. Paunovic,9 and he contends


     8 United States v. Cabrales, 524 U.S. 1, 6 (1998), on which
Georgiadis relies, is not to the contrary. In Cabrales, the Court
held that a defendant accused of laundering money in Florida could
not properly be tried in Missouri despite evidence that the
laundered money had originated from criminal activity in Missouri.
Id. at 10. But Cabrales was not a conspiracy case, and so the
Court had no occasion to address what qualified as "an overt act
in furtherance of" a conspiracy to commit money laundering.
Cabrales thus merely reinforces the general rule that "venue is
proper wherever any part of th[e charged] crime can be proved to
have taken place." United States v. Razo, 782 F.3d 31, 41 (1st
Cir. 2015).
     9   The juror's first name does not appear to be in the record.


                                    - 14 -
that she "spoke with a noticeable accent, and was apparently

foreign-born."

              The government argues that Georgiadis's Batson claim

fails because Georgiadis did not establish that Ms. Paunovic was

a member of a "protected class."          Girouard, 521 F.3d at 115; see

Gray v. Brady, 592 F.3d 296, 305 (1st Cir. 2010) ("Part of a

defendant's burden in making out a prima facie case of a Batson

violation is to show that the strike was used on a juror who is a

member   of    a   cognizable   group   that     has   been   or   is   currently

subjected to discriminatory treatment." (internal quotation marks

omitted)).     But there is a separate flaw with Georgiadis's Batson

claim: Georgiadis failed to show that the prosecutor struck Ms.

Paunovic because she was "foreign-born" or because she spoke with

an accent.

              When Georgiadis objected to the prosecutor's use of a

peremptory challenge on Ms. Paunovic, the District Court asked the

prosecutor for his reason for striking her.              After the prosecutor

gave his reason, the District Court gave Georgiadis the opportunity

to make further argument. A colloquy followed. The District Court

then ruled that the prosecutor had stated "neutral reasons that

have not been rebutted sufficiently by the defendant."                  We see no

basis on this record for concluding that the District Court clearly

erred in so finding.      See United States v. Charlton, 600 F.3d 43,

50 (1st Cir. 2010).


                                        - 15 -
          In the colloquy with the District Court, the prosecutor

made clear that he was not exercising a peremptory challenge

because the juror was "foreign-born" or because she spoke with an

accent.   He explained instead that he was concerned that the juror

might be unduly sympathetic to Georgiadis's potential argument

that some of his criminal activity resulted from Georgiadis's lack

of understanding of English.   He based that concern on the juror's

report, during individual voir dire, that her father once had

trouble with law enforcement due to his own struggles with English.

          The additional support that Georgiadis offers for his

Batson claim is minimal.   He contends that the prosecution struck

the lone juror it was able to strike who "appear[ed] to be from

th[e same] part of the world [as Georgiadis]."   He emphasizes that

the prosecution did not take its first opportunity to strike a

different juror who reported having a bad experience with law

enforcement.   He also points out that Ms. Paunovic expressly

professed her ability to be impartial.    Such a showing is far too

weak to demonstrate that the district court clearly erred in

refusing to find that the juror was struck by reason of "purposeful

discrimination."   See Batson, 476 U.S. at 98.

                                B.

          Georgiadis's second claim of trial error is that the

District Court improperly admitted the testimony of FBI Special

Agent Ian Smythe, which testimony Georgiadis contends was so


                                 - 16 -
harmful that his convictions must be set aside.                  We review a

District Court's decision to admit or exclude evidence for abuse

of discretion.      United States v. Rodríguez-Berrios, 573 F.3d 55,

60 (1st Cir. 2009).

           Smythe's testimony was directed at comparing two sets of

items: (1) paper printouts of e-mails associated with two Google

e-mail accounts that the government contended were owned and used

by Georgiadis and (2) electronic versions of e-mails on a hard

drive that was recovered from an office used by Georgiadis and his

co-conspirators.      Smythe testified that, based on his review,

dozens of e-mails (which he proceeded to list) from the hard drive

matched, were "exactly like," or were "the same as" corresponding

e-mails reflected by the Google printouts.

           The precise nature of Georgiadis's challenge to the

admission of this testimony is far from clear.10              The main thrust

of   Georgiadis's    argument   appears    to     be   that   the   prosecutor

"bolster[ed]"    Smythe's   testimony     about    the   provenance    of   the

printouts by eliciting certain testimony that gave Smythe the

credibility of an expert "without having produced the proper expert


      10
       Georgiadis does cite to Federal Rule of Evidence 901(a) for
the proposition that, in order to authenticate or identify an item
of evidence, the proponent of such an item must come forward with
"evidence sufficient to support a finding that" the item is what
the proponent claims it to be.     But he is not challenging the
authentication or admission of the Google printouts, and the
prosecution never introduced the hard drive itself into evidence.
It is thus not clear what application Rule 901(a) could have here.


                                    - 17 -
report or expert discovery."     Georgiadis also appears to argue

that it was unfair for Smythe to be allowed to testify to his

observations of a hard drive that was not itself produced as

evidence.    He compares that procedure to "call[ing] a fingerprint

examiner, but refus[ing] to produce one of the two prints being

compared."    And, finally, Georgiadis stresses that Smythe himself

admitted on cross-examination that the procedure to which he

testified was "forensically unsound."

             We need not parse the exact contours of Georgiadis's

argument in order to locate what he has not: the specific Federal

Rule of Evidence that he contends was violated.        And that is

because any error the District Court may have been committed in

admitting Smythe's testimony was harmless.11

             There was substantial evidence of Georgiadis's guilt

that did not depend on the conclusion that Georgiadis actually

sent and received any of the e-mails in question.   The evidence at

trial provided ample support for a jury to conclude that Georgiadis

met with developers and represented himself both as a partner of



     11 Our conclusion obviates any need for us to resolve the
parties' dispute about whether we may properly consider evidence
put forth by Georgiadis in his post-trial motion for a new trial
to show that Smythe's conclusions were inaccurate. Relatedly, we
note that although Georgiadis states that he "is most certainly
challenging the denial" of that motion for a new trial, he has
made no developed argument relating to that motion, and so we deem
any such argument waived. See United States v. Zannino, 895 U.S.
1, 17 (1st Cir. 1990).


                                  - 18 -
Condo (his co-conspirator) and as the "European representative" of

the    non-existent   fund   that   was   supposedly    going   to    provide

financing for those developers. The evidence also provided support

for a jury's reasonably finding that Georgiadis was one of three

co-signatories on more than one of the bank accounts that received

deposits from developers.       And the jury could reasonably infer

that money from those accounts was later transferred directly to

Georgiadis's personal accounts.

            Moreover, wholly apart from Smythe's testimony, there

was a great deal of evidence tying Georgiadis to the e-mails

contained in the Google printouts.        The printouts included, among

other things, personal e-mails sent to Georgiadis's girlfriend and

an e-mail concerning the shipping of a car he owned.            The latter

e-mail included as an attachment a copy of Georgiadis's Greek

passport and a notarized statement signed by Georgiadis.                  The

government also introduced "customer profiles" for both of the

disputed e-mail accounts, at least one of which listed the "contact

name" for one account as "Evripides Georgiadis."                 That same

customer profile also listed an address in Greece to which multiple

wire   transfers   addressed   to   Georgiadis   were    sent   during    the

conspiracy. And that customer profile also listed two credit cards

owned by "Evripides Georgiadis" as associated with the account (as

well as a third owned by DAC Global Energies LLC).                   Finally,

according to the evidence at trial, the customer profiles for both


                                     - 19 -
accounts each listed the same phone number, suggesting that they

were owned by the same person.

             Thus, even if we were to assume that the District Court

erred in admitting Smythe's testimony, "it is highly probable that

the error did not affect the verdict," see United States v.

Delgado-Marrero, 744 F.3d 167, 179 (1st Cir. 2014).                     We therefore

reject    Georgiadis's      challenge      to     the    admission      of   Smythe's

testimony.

                                          C.

             Georgiadis's third claim of trial error is that the

District Court erroneously denied his motion for a mistrial based

on a concededly late disclosure by the prosecution of certain

materials.    [Blue Br. 53].       Our review is for abuse of discretion.

United States v. Freeman, 208 F.3d 332, 339 (1st Cir. 2000).

               The late-disclosed materials included certain e-mail

communications from four of the prosecution's victim-witnesses --

Gregory Dicker, Greg Petrini, Kenneth Davlin, and Gina Champion-

Cain -- to the prosecution's victim-witness coordinator, Jessica

Pooler.       The     late-disclosed           materials    also       included    the

prosecutor's        notes   from    his        meeting     with       Dicker.      The

communications arguably showed that the four witnesses all had a

financial     or    personal   stake      in     obtaining        a   conviction   of

Georgiadis.        And the prosecutor's notes arguably conflicted with

Dicker's trial testimony.


                                          - 20 -
           District    of     Massachusetts     Local      Rule    116.2(b)(2)

requires prosecutors to disclose, among other things, (A) "any

information that tends to cast doubt on the credibility or accuracy

of any witness . . . that the government anticipates calling" and

(B) "any inconsistent statement, or a description of such a

statement, made orally or in writing by any witness whom the

government anticipates calling" at least twenty-one days prior to

trial. D. Mass. Loc. R. 116.2(b)(2). Nonetheless, the prosecution

disclosed the relevant communications and the relevant portion of

the   prosecutor's    notes   only   after    all   four   of     the   affected

witnesses had testified.

           In response, the District Court afforded Georgiadis the

"customary remedy" for this type of violation: the opportunity to

re-call the affected witnesses after he had had an opportunity to

consider the late-disclosed materials.              See United States v.

Mathur, 624 F.3d 498, 506 (1st Cir. 2010).              The District Court

also expressly stated that it would afford Georgiadis "the maximum

amount of leeway in his cross-examination with th[e affected]

witnesses."   Finally, the District Court indicated that it would

give a cautionary instruction to the jury indicating that the

affected witnesses were being re-called because the government had

"inadvertently failed to disclose" certain information and thus




                                     - 21 -
that     the    re-calling    of    witnesses    could   not   be    held   against

Georgiadis.12

                Given these corrective measures, it is hard to see how

the District Court abused its discretion.                Georgiadis does argue

that he could have made more effective use of the late-disclosed

materials if he had had access to them prior to the start of trial.

He   contends      that    the     ten-day    delay   preceding     the    re-cross-

examinations rendered them ineffective.               He further contends that

the government's late disclosure of the impeachment materials --

which        primarily    related    to   the   victim-witnesses'         "financial

interest and potential bias" -- prevented him from using those

materials in his opening statement.

                But, in reviewing a district court's denial of a motion

for a mistrial for an abuse of discretion, we must be "mindful

that the trial court has a superior point of vantage, and that it

is only rarely -- and in extremely compelling circumstances --


        12
       The limiting instruction the District Court later gave was
as follows:
        Today we're going to interrupt the testimony of Mr. Brin
        and allow the defendant to recall a couple of witnesses
        who have already testified. They have been given some
        information that they didn't have, or he, I should say,
        was given some information they didn't have before, and
        he is exercising his right to recall these witnesses for
        a brief cross-examination. This is not the fault of the
        defendant, and it can't be held against him. So we're
        going to interrupt Mr. Brin's testimony and recall two
        witnesses today, and I think there's actually one more
        coming   back   tomorrow  for   brief   further   cross-
        examination. So with that, we will recall Mr. Dicker.


                                             - 22 -
that an appellate panel, informed by a cold record, will venture

to reverse a trial judge's on-the-spot decision." Freeman, 208
F.3d at 339 (internal quotation marks omitted).                   And the District

Court stated that the re-cross-examinations of those witnesses was

"more    powerful,      not     less      powerful"     because    the     government

witnesses had to be specifically recalled.                     Georgiadis also had

the opportunity to highlight the financial interests and potential

biases of the victim-witnesses in his opening statement, and he

actually   did    so    in    his    original      cross-examinations       of    those

witnesses.

             Thus, Georgiadis has not shown the kind of "extremely

compelling    circumstances"          that    would    require    reversal       of   the

District Court's decision to deny the motion for a new trial.                         See

id.; United States v. Tashjian, 660 F.2d 829, 838-39 (1st Cir.

1981) (upholding a District Court's denial of a mistrial motion

where the late-disclosed materials "would have added little, if

anything, to the effective cross-examinations already conducted"

and the defendants were given the opportunity to recall witnesses).

The wealth of evidence against Georgiadis, which we have already

detailed, only bolsters our confidence in that conclusion.

                                             D.

             Georgiadis's final claim of trial error, which he also

raised   below,    is    that       the   District     Court   gave   an   erroneous

instruction on reasonable doubt.                  "We review preserved claims of


                                             - 23 -
instructional error under a two-tiered standard: we consider de

novo whether an instruction embodied an error of law, but we review

for   abuse    of   discretion   whether   the   instructions    adequately

explained the law or whether they tended to confuse or mislead the

jury on the controlling issues."      United States v. Symonevich, 688
F.3d 12, 24 (1st Cir. 2012) (alterations and internal quotation

marks omitted).

              In charging the jury, the District Court instructed:

"If . . . you view the evidence in the case as reasonably permitting

either of two conclusions -- one that the defendant is guilty as

charged, the other that the defendant is not guilty -- you will

find the defendant not guilty."        Georgiadis argues that such an

"either-of-two-conclusions" charge is improper because it could

lead a jury to believe that the standard of proof is less than

proof beyond a reasonable doubt.

              But in United States v. O'Shea, 426 F.3d 475, 483 (1st

Cir. 2005), we considered an instruction that referred "to guilt

and non-guilt, rather than innocence," and we concluded that the

instruction did not require reversal because the District Court

elsewhere made the standard of proof very clear.                To be sure,

O'Shea was decided on plain-error review, but we followed similar

reasoning in upholding a similar instruction in United States v.

Ranney, 298 F.3d 74, 79-80 (1st Cir. 2002), to which we cited in

O'Shea.


                                     - 24 -
            Here, as in O'Shea, the District Court contrasted guilt

with non-guilt rather than with innocence.                 The District Court

also told the jury multiple times that the government had to prove

Georgiadis's   guilt     beyond      a    reasonable    doubt,    and   the     Court

described that burden accurately.               We thus conclude that there is

"no reasonable likelihood that the jury failed to understand the

government's burden as proof beyond a reasonable doubt."                   Ranney,
298 F.3d at 80.    Accordingly, we reject Georgiadis's challenge to

the instructions.

                                          IV.

            That   brings     us     to    Georgiadis's     challenge      to    the

reasonableness     of     his      below-guidelines,        102-month         prison

sentence.13    The government characterizes Georgiadis's challenge

as if it is only to the sentence's substantive reasonableness, and

Georgiadis does not expressly contest that characterization.                     But

because some of his contentions have a procedural cast, we address

both the procedural and the substantive reasonableness of the

sentence.     Our review as to both is for abuse of discretion.

United States v. Madsen, 809 F.3d 712, 719 (1st Cir. 2016).

            Georgiadis      argues       that    the   District    Court      failed

properly to take into account two of the sentencing factors set



     13In sentencing Georgiadis, the District Court calculated the
guideline sentencing range to be 135 to 168 months. Georgiadis
does not contest this guideline calculation.


                                           - 25 -
out in 18 U.S.C. § 3553(a): "the nature and circumstances of the

offense," id. § 3553(a)(1), and "the need to avoid unwarranted

sentence disparities among defendants with similar records who

have been found guilty of similar conduct," id. § 3553(a)(6).                   And

"failing   to   consider     the   §   3553(a)    factors"     is   one   of    the

procedural errors that can amount to an abuse of discretion.

United States v. Vélez-Soto, 804 F.3d 75, 78 (1st Cir. 2015)

(quoting Gall v. United States, 552 U.S. 38, 51 (2007)).                        But

there was no such failure here.             The District Court explicitly

stated at sentencing that it did consider the § 3553(a) factors.

See United States v. Davila-Gonzalez, 595 F.3d 42, 49 (1st Cir.

2010) ("[T]he fact that the court stated that it had considered

all the section 3553(a) factors is entitled to some weight.").

The District Court also addressed the particular factors to which

Georgiadis    refers    on   appeal    --   Georgiadis's      lower    degree    of

culpability and the possible disparity between his sentence and

that of his co-conspirators.

             Georgiadis's     contention         that   his     sentence        was

substantively    unreasonable      fares    no    better.      He     rests    that

challenge on his claim that his co-conspirators received lower

sentences than he did, even though he played a lesser role in the

conspiracy.      The District Court did acknowledge that one of

Georgiadis's co-conspirators -- Condo -- was "more culpable" than

was Georgiadis.        But the District Court also stated that Condo


                                        - 26 -
"would have been sentenced to well more than ten years imprisonment

had he not early on expressed his willingness to plead guilty and

to accept full responsibility for his and your egregious crimes."

The District Court then continued: "And although Mr. Condo was

surely    more   culpable   than   you   were,    he   was    deserving   of   a

substantial discount to which you are not entitled.               You are not

being punished for exercising your right to go to trial."              We have

consistently     approved   such     reasoning    in   rejecting     disparity

challenges of the kind Georgiadis brings. See, e.g., United States

v. Alejandro-Montanez, 778 F.3d 352, 357, 361 (1st Cir. 2015)

("[T]he district court did supply a sufficient reason for the

disparity between Defendants and other conspirators: namely, the

other conspirators pled guilty before trial.").

              Moreover, the District Court stated that its below-

guideline sentence was based on the harm Georgiadis caused his

victims, the need to deter Georgiadis and others from committing

similar crimes, and the fact that Georgiadis did not accept

responsibility for his actions.          That is "a plausible sentencing

rationale" that led to a "defensible result."                See United States

v. Reyes-Santiago, 804 F.3d 453, 468 (1st Cir. 2015).                 We thus

have     no   trouble   concluding     that     Georgiadis's     sentence      is

substantively reasonable. See United States v. Merritt, 755 F.3d
6, 12 (1st Cir. 2014) ("It is a rare below-the-range sentence that




                                       - 27 -
will   prove   vulnerable   to   a   defendant's   claim   of   substantive

unreasonableness.").

                                     V.

           For the foregoing reasons, we affirm.




                                      - 28 -